Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16, and 19 of U.S. Patent No. 9934787.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 35, 36, 38, 40, and 41 of the instant application includes all of the features of claims 1, 16, and 19 of U.S. Patent No. 7949520.  It would have been obvious to one of ordinary skill in the art to omit subsequent steps resulting in a broader claim with a base function as claimed in the present invention i.e .the claim is a broader representation thereof, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention					Conflicting claims
21. (New) Decoder supporting, and being switchable between, at least two audio coding modes so as to decode an information signal, wherein the decoder is configured to, responsive to a switching instance, perform temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band,



36. (New) An encoder supporting, and being switchable between, at least two modes of different signal-energy-conservation property in a high-frequency spectral band, so as to encode an information signal, wherein the encoder is configured to, responsive to a switching instance, process the information signal by temporally smoothing and/or blending the information signal at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band to obtain a pre-processed version of the information signal, and encode the pre- processed version of the information signal.

38. (New) A method for encoder supporting, and being switchable between, at least two modes of different signal- energy-conservation property in a high-frequency spectral band, so as to encode an information signal, wherein the method comprises, responsive to a switching instance, processing by temporally smoothing the information signal and/or blending at a transition 

40. (New) A non-transitory computer-readable storage medium storing a computer program comprising a program code for performing, when running on a computer, a method decoding supporting, and being switchable between, at least two audio coding modes so as to decode an information signal, wherein the method comprises: responsive to a switching instance, performing temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band.

41. (New) A non-transitory computer-readable storage medium storing a computer program comprising a program code for performing, when running on a computer, a method for encoder supporting, and being switchable between, at least two modes of different signal- energy-conservation property in a high- frequency spectral band, so as to encode an information signal, wherein the method comprises: responsive to a switching instance, processing by temporally smoothing the information signal and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second 
A decoder supporting, and being switchable between, at least two modes so as to decode an information signal, wherein the decoder is configured to, responsive to a switching instance, perform temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band, wherein the decoder is responsive to a switching of one or more of from a full-bandwidth audio coding mode to a BWE audio coding mode, and from a BWE audio coding mode to a full-bandwidth audio coding mode, wherein the high-frequency spectral band overlaps with the effective coded bandwidth of both coding modes between which the switching at the switching instance takes place, and the high-frequency spectral band overlaps with a spectral BWE extension portion of the BWE audio coding mode and a transform spectrum portion or linear-predictively coded spectral portion of the full-bandwidth coding mode, wherein the decoder is configured to perform the temporal smoothing and/or blending at the transition by, within a temporary portion directly following the transition, crossing the transition or preceding the transition, decreasing an information signal's energy during the temporary portion where the information



Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 8, 17, and 20 of U.S. Patent No. 9934787.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 35, 36, 38, 40, and 41 of the instant application includes all of the features of claims 3, 8, 17, and 20 of U.S. Patent No. 10734007.  It would have been obvious to one of ordinary skill in the art to omit subsequent steps resulting in a broader claim with a base function as claimed in the present invention i.e .the claim is a broader representation thereof, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention					Conflicting claims
21. (New) Decoder supporting, and being switchable between, at least two audio coding modes so as to decode an information signal, wherein the decoder is configured to, responsive to a switching instance, perform temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band,

35. (New) Method for decoding supporting, and being switchable between, at least two audio coding modes so as to decode an information signal, wherein the method comprises, responsive to a switching instance, performing temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band.

36. (New) An encoder supporting, and being switchable between, at least two modes of different signal-energy-conservation property in a high-frequency spectral band, so as to encode an information signal, wherein the encoder is configured to, responsive to a switching instance, process the information signal by temporally smoothing and/or blending the information signal at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band to obtain a pre-processed version of the information signal, and encode the pre- processed version of the information signal.

38. (New) A method for encoder supporting, and being switchable between, at least two modes of different signal- energy-conservation property in a high-frequency spectral band, so as to encode an information signal, wherein the method comprises, responsive to a switching instance, processing by temporally smoothing the information 

40. (New) A non-transitory computer-readable storage medium storing a computer program comprising a program code for performing, when running on a computer, a method decoding supporting, and being switchable between, at least two audio coding modes so as to decode an information signal, wherein the method comprises: responsive to a switching instance, performing temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band.

41. (New) A non-transitory computer-readable storage medium storing a computer program comprising a program code for performing, when running on a computer, a method for encoder supporting, and being switchable between, at least two modes of different signal- energy-conservation property in a high- frequency spectral band, so as to encode an information signal, wherein the method comprises: responsive to a switching instance, processing by temporally smoothing the information signal and/or blending at a transition between a first temporal portion of the information signal, preceding the 
3. (Currently amended) Decoder supporting, and being switchable between, at least two modes so as to decode an information signal, wherein the decoder is configured to, responsive to a switching instance, perform temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band, wherein the high-frequency spectral band overlaps with the effective coded bandwidth of both coding modes between which the switching at the switching instance takes place.

8. (Currently amended) Decoder supporting, and being switchable between, at least two modes so as to decode an information signal, wherein the decoder is configured to, responsive to a switching instance, perform temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band, wherein the decoder is configured to perform the temporal smoothing and/or blending additionally depending on an analysis of the information signal in an analysis spectral band arranged spectrally below the high-frequency spectral band, wherein the decoder is configured to determine a measure for an information signal's energy fluctuation in the analysis spectral band and suppress, or set a degree of the temporal smoothing and/or blending dependent on the measure according to claim 7, wherein the decoder is configured to compute the measure as the maximum of a first absolute difference between information signal's energies in the analysis spectral band between temporal portions lying at opposite temporal sides of the transition and a second absolute difference between information signal's energies in the analysis spectral band between consecutive temporal portions, both succeeding the transition.

17. (Currently amended) The An encoder supporting, and being switchable between, at least two modes of different signal-energy-conservation property in a high- frequency spectral band, so as to encode an information signal, wherein the encoder is configured to, responsive to a switching instance, process the information signal by temporally smoothing and/or blending the information signal at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band to obtain a pre-processed version of the information signal, and encode the pre-processed version of the information signal according to claim 16, wherein the encoder is configured to, responsive to a switching instance from a first coding mode comprising a first signal-energy-conservation property in the high-frequency spectral band to a second coding mode comprising a second signal- energy-conservation property in the high-frequency spectral band, temporary encode a modified version of the information signal which is modified compared to the information signal in that an information signal's energy in the high-frequency spectral band in a temporal portion succeeding the switching instance is temporally shaped according to a fade-in scaling function monotonically increasing from the transition towards farther away from the transition.

20. (Currently amended) The A method for encoder supporting, and being switchable between, at least two modes of different signal- energy-conservation property in a high-frequency spectral band, so as to encode an information signal, wherein the method comprises, responsive to a switching instance, processing by temporally smoothing the information signal and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, in a manner confined to a high-frequency spectral band to obtain a pre-processed version of the information signal, and encoding the pre- processed version of the information signal according to claim 18, wherein, responsive to a switching instance from a first coding mode comprising a first signal-energy-conservation property in the high-frequency spectral band to a second coding mode comprising a second signal- energy-conservation property in the high-frequency spectral band, a modified version of the information signal is temporarily encoded which is modified compared to the information signal in that an information signal's energy in the high-frequency spectral band in a temporal portion succeeding the switching instance is temporally shaped according to a fade-in scaling function monotonically increasing from the transition towards farther away from the transition.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 35, 36, 38, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koishida, Kazuhito  et al. US 20030004711 A1 (hereinafter Koishida) in view of Jeong; Gyuhyeok et al. US 20130268265 A1 (hereinafter Jeong).
Re claims 21, 35, and 40, Koishida teaches
21. (New) Decoder supporting, and being switchable between, at least two audio coding modes so as to decode an information signal, wherein the decoder is configured to, responsive to a switching instance, perform temporal smoothing and/or blending at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, (smooth transition music to speech enc/dec0006 0018 0021 0024 fig. 2a, 2b, 3, and 3b)
However, Koishida fails to teach
in a manner confined to a high-frequency spectral band, (Jeong over 7k as in wide and super 0074 and 0083)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koishida to 

Re claims 36, 38, and 41, Koishida teaches
36. (New) An encoder supporting, and being switchable between, at least two modes of different signal-energy-conservation property in a high-frequency spectral band, so as to encode an information signal, wherein the encoder is configured to, responsive to a switching instance, process the information signal by temporally smoothing and/or blending the information signal at a transition between a first temporal portion of the information signal, preceding the switching instance, and a second temporal portion of the information signal, succeeding the switching instance, (smooth transition provides energy conservation by removing null space and noise in time frames which reduces duration as well as unnecessary energy, music to speech enc/dec0006 0018 0021 0024 fig. 2a, 2b, 3, and 3b)
However, Koishida fails to teach
in a manner confined to a high-frequency spectral band to obtain a pre-processed version of the information signal, and encode the pre- processed version of the information signal. (Jeong over 7k as in wide and super 0074 and 0083)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koishida to incorporate the above claim limitations as taught by Jeong to allow for the use of .



Allowable Subject Matter
Claims 22-34, 37, and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7047186 B2	Oishi; Toru
	Dec/enc speech
US 20060031075 A1	Oh; Yoon-hark et al.	explain
	High freq expansion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov